J-S45043-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                  v.                           :
                                               :
                                               :
    ANDRE MAYBERRY                             :
                                               :
                         Appellant             :   No. 3566 EDA 2019

         Appeal from the Judgment of Sentence Entered August 2, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0001279-2018


BEFORE: BOWES, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY MURRAY, J.:                            FILED NOVEMBER 10, 2020

        Andre Mayberry (Appellant) appeals from the judgment of sentence

imposed after a jury found him guilty of conspiracy to commit murder.1

Appellant’s counsel (Counsel) also seeks to withdraw from representation

pursuant     to        Anders   v.   California,   386   U.S.   738   (1967),   and

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009). Upon review,

we grant Counsel’s petition to withdraw and affirm Appellant’s judgment of

sentence.

        On October 22, 2013, the decedent, Christopher Parker, called
        Derrell Daughtry, in order to go out, buy some PCP, and get high.
        Unbeknownst to Parker, Daughtry and [Appellant], had been
        planning to put “a hit” out on Parker. [Appellant] was dealing
        drugs for a man known as “Sheen,” and Parker had pulled a gun
        on [Appellant] and stolen drugs from him. Daughtry got high with
        Parker, and dropped him off at his house, but made plans to see
        him later that night, ostensibly to get high on PCP again.
____________________________________________


1   18 Pa.C.S.A. §§ 903 and 2502.
J-S45043-20



     Later that evening, Daughtry and his friend, Abdul Rahim, whom
     Daughtry referred to as “Dully,”[FN] 4 picked up Parker at his house.
     They headed to a location that [Appellant] had instructed
     Daughtry to drive to with Parker. As they got underway, Daughtry
     sent a text to [Appellant] stating, “we going to get that wet.”[FN] 5
     The location bordered a fenced-in cemetery, which adjoined the
     driveway of the house where [Appellant] lived. There was a break
     in the fence right by [Appellant’s] property.

           [FN] 4   Dully was also known as “Salahudin Rahim.”

           [FN] 5   “Wet” is the street name for PCP.

     While they waited in the parked car, with Parker thinking a drug
     delivery was coming, Daughtry got out and walked to a nearby
     store. While out of the car, Daughtry called [Appellant], who told
     Daughtry that he was unable to see them. Daughtry then sent a
     text to Dully saying, “he said to pull up some more.” At around
     the same time, Daughtry heard gunshots.

     At approximately 12:35 a.m., police received a 911 call of shots
     at 6900 15th Street. Upon their arrival at the scene, they observed
     Parker in the rear seat behind the driver’s side and who was
     unconscious and slumped over. Officers also noticed a cellphone
     in his hand or lap and shell casing on the backseat as well as on
     the grass outside the rear passenger door. Medics arrived at the
     scene and confirmed that Parker was dead. The medical examiner
     later determined that Parker had sustained 25 gunshot wounds in
     multiple locations of the body. Specifically, Parker sustained two
     wounds to the head, three wounds to the neck, about five to the
     torso and multiple gunshot wounds to the right upper extremity
     and bilateral thighs. Ballistics proved that the bullets that killed
     Parker came from two different weapons, that is, a .45-caliber
     weapon and .9-millimeter weapon.

     Police interviewed an individual who lived in the area, Zina
     Lawson, following the 911 call for shots fired. Ms. Lawson told
     police that when she was returning to her home at around 12:50
     a.m. on October 23, 2013, she saw a white car parked with the
     driver’s side open on the left side of 15th Street. Ms. Lawson also
     saw a 5’3” black male walking on the side of the grave yard away
     from the car. The parties agreed that based on [Appellant’s]


                                       -2-
J-S45043-20


       PennDOT license information certificate [Appellant’s] height was
       5’3”.

Trial Court Opinion, 6/25/20, at 2-3 (citations and some footnotes omitted).

       Appellant was charged with murder, generally, conspiracy to commit

murder, and various weapon offenses. On April 26, 2019, a jury convicted

Appellant of conspiracy to commit murder.2 On August 2, 2019, the trial court

sentenced Appellant to 20 to 40 years of incarceration. On August 9, 2019,

Appellant filed a post-sentence motion for reconsideration of sentence, which

the trial court denied on November 4, 2019.         On November 15, 2019,

Appellant’s counsel filed a motion to withdraw.       The trial court granted

counsel’s motion and appointed Counsel to represent Appellant on appeal.

Appellant thereafter filed a timely notice of appeal. Both Appellant and the

trial court have complied with Rule of Appellate Procedure 1925.

       On July 28, 2020, Counsel filed an Anders brief, in which he argues that

Appellant’s appeal is frivolous and requests permission from this Court to

withdraw as counsel. Appellant did not file a response to Counsel’s Anders

brief and did not raise any additional claims.

       At the outset, we note the specific mandates counsel seeking to

withdraw pursuant to Anders must follow.           These mandates and the

significant protection they provide to an Anders appellant arise because a

criminal defendant has a constitutional right to a direct appeal and to counsel
____________________________________________


2The jury could not reach a verdict for the murder charge and found Appellant
not guilty of the various weapon offenses. The trial court declared a mistrial
regarding the murder charge, and the Commonwealth elected not to retry
Appellant.

                                           -3-
J-S45043-20



on that appeal. Commonwealth v. Woods, 939 A.2d 896, 898 (Pa. Super.

2007).

         We have summarized the requirements as follows:

         Direct appeal counsel seeking to withdraw under Anders must file
         a petition averring that, after a conscientious examination of the
         record, counsel finds the appeal to be wholly frivolous. Counsel
         must also file an Anders brief setting forth issues that might
         arguably support the appeal along with any other issues necessary
         for the effective appellate presentation thereof.

         Anders counsel must also provide a copy of the Anders petition
         and brief to the appellant, advising the appellant of the right to
         retain new counsel, proceed pro se or raise any additional points
         worthy of this Court’s attention.

         If counsel does not fulfill the aforesaid technical requirements of
         Anders, this Court will deny the petition to withdraw and remand
         the case with appropriate instructions (e.g., directing counsel
         either to comply with Anders or file an advocate’s brief on
         Appellant’s behalf).

Id. (citations omitted).

         Additionally, there are requirements as to the content of an Anders

brief:

         [T]he Anders brief that accompanies court-appointed counsel’s
         petition to withdraw … must: (1) provide a summary of the
         procedural history and facts, with citations to the record; (2) refer
         to anything in the record that counsel believes arguably supports
         the appeal; (3) set forth counsel’s conclusion that the appeal is
         frivolous; and (4) state counsel’s reasons for concluding that the
         appeal is frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that have
         led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361. When faced with a purported Anders brief, we

may not review the merits of the underlying issues without first deciding


                                         -4-
J-S45043-20



whether     counsel   has   properly   requested    permission   to   withdraw.

Commonwealth v. Wimbush, 951 A.2d 379, 382 (Pa. Super. 2008) (citation

omitted).   If counsel has satisfied the above requirements, it is then this

Court’s duty to review the trial court proceedings to determine whether there

are any other non-frivolous issues that the appellant could raise on appeal.

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018) (en

banc).

      Instantly, we conclude that Counsel has complied with the requirements

outlined above.   Counsel filed a petition with this Court stating that after

reviewing the record, he finds this appeal to be wholly frivolous.      Motion

Seeking Permission to Withdraw as Counsel, 7/28/20, ¶ 3. In conformance

with Santiago, Counsel’s brief includes summaries of the facts and procedural

history of the case, and discusses the issues he believes might arguably

support Appellant’s appeal. See Anders Brief at 4-16, 19-33. Counsel’s brief

sets forth his conclusion that the appeal is frivolous and includes citation to

relevant authority.   Id.   Finally, Counsel has attached to his petition to

withdraw the letter he sent to Appellant, which enclosed Counsel’s petition

and Anders brief.      Motion Seeking Permission to Withdraw as Counsel,

7/28/20, Ex. A. Counsel’s letter advised Appellant of his right to proceed pro

se or with private counsel, and to raise any additional issues that he deems

worthy of this Court’s consideration.    Id.   We thus proceed to review the

merits of Appellant’s claims.

      Counsel’s Anders brief raises three issues:

                                       -5-
J-S45043-20



        1. THE TRIAL COURT COMMITTED AN ABUSE OF DISCRETION BY
           DENYING APPELLANT’S MOTION FOR A MISTRIAL AFTER IT
           WAS REVEALED THAT THE COMMONWEALTH DID NOT
           PROVIDE BRADY MATERIAL.

        2. THE TRIAL COURT COMMITTED AN ABUSE OF DISCRETION BY
           DENYING APPELLANT’S MOTION FOR RECONSIDERATION
           BECAUSE THE COURT DID NOT CONSIDER MITIGATING
           CIRCUMSTANCES AND THE SENTENCE IMPOSED UPON
           APPELLANT IS EXCESSIVE.

        3. THE TRIAL COURT ERRED BY DENYING APPELLANT’S MOTION
           FOR EXTRAORDINARY RELIEF TO ARREST JUDGMENT ON THE
           CONSPIRACY     MURDER   CONVICTION   BECAUSE    THE
           COMMONWEALTH FAILED TO PROVE BEYOND A REASONABLE
           DOUBT THAT APPELLANT FORMED AN AGREEMENT WITH
           ANOTHER PERSON THE OBJECT OF WHICH WAS TO SHOOT
           AND KILL THE VICTIM.

Anders Brief at 19, 25, 29.

        In his first issue, Appellant argues that the trial court abused its

discretion in denying his motion for a mistrial based on a potential Brady3

violation. The trial court summarized Appellant’s argument:

        Here, the alleged Brady material consisted of a possible
        statement taken by federal authorities from a federal defendant
        named Jeron Cartwright. Cartwright was connected to the case
        at bar through Tyree Scott, the brother of witness and co-
        conspirator Derrell Daughtry. Scott had introduced [Appellant] to
        Daughtry years before the murder, and had been friends with both
        [Appellant] and Sheen, [Appellant’s] boss in the drug trade.
        According to Daughtry, not only were [Appellant] and Sheen
        looking for Parker at the time of the killing, but Scott was as well.
        On the day of the murder, in addition to tipping off [Appellant]
        about the whereabouts of Parker, Daughtry also called Scott.
        During the conversation, Daughtry told Scott that Daughtry,
        [Appellant], and “Rashim,” were setting up Parker to be
        murdered.[FN] 6 According to Scott’s testimony at trial, Scott took
____________________________________________


3   Brady v. Maryland, 373 U.S. 83 (1963).

                                           -6-
J-S45043-20


      the call on a speakerphone, and Cartwright was present and
      overheard the conversation. Later, Scott and Cartwright were
      indicted by federal authorities for an unrelated drug case, and
      according to Scott, Cartwright told the federal authorities about
      the telephone call.

            [FN] 6While the notes of testimony say, “Rashim,” it is
            likely that Scott either said, or was referring to, Abdul
            Rahim, the given name of “Dully”, who was driving the
            car with Daughtry and Parker on the night of the
            murder.

      Defense counsel argued that if Scott were being truthful about
      Cartwright, then the federal authorities likely had a written
      statement from Scott about the telephone call, but that no
      statement had ever been provided to him with the discovery in
      this case. According to defense counsel, if there was no written
      statement from Cartwright, or if there was a statement that
      contradicted Scott’s version, that “that could be Brady,” since it
      would impeach Scott’s testimony.

Trial Court Opinion, 6/25/20, at 4-5 (citations omitted).

      In Brady, the United States Supreme Court held that “suppression by

the prosecution of evidence favorable to an accused upon request violates due

process where the evidence is material either to guilt or to punishment. . . .”

Id. at 87. We are guided by the following Brady principles:

      [T]he duty to disclose such evidence is applicable even if there
      has been no request by the accused, and the duty may encompass
      impeachment evidence as well as directly exculpatory evidence.
      Furthermore, the prosecution’s Brady obligation extends to
      exculpatory evidence in the files of police agencies of the same
      government bringing the prosecution.

      On the question of materiality, the Court has noted that such
      evidence is material if there is a reasonable probability that, had
      the evidence been disclosed to the defense, the result of the
      proceeding would have been different. The materiality inquiry is
      not just a matter of determining whether, after discounting the
      inculpatory evidence in light of the undisclosed evidence, the


                                      -7-
J-S45043-20


      remaining evidence is sufficient to support the jury’s conclusions.
      Rather, the question is whether the favorable evidence could
      reasonably be taken to put the whole case in such a different light
      as to undermine confidence in the verdict. Thus, there are three
      necessary components that demonstrate a violation of the Brady
      strictures: the evidence was favorable to the accused, either
      because it is exculpatory or because it impeaches; the evidence
      was suppressed by the prosecution, either willfully or
      inadvertently; and prejudice ensued.

Commonwealth v. Lambert, 884 A.2d 848, 853-54 (Pa. 2005).

      Significant to this appeal, our Supreme Court has clarified that “the

Commonwealth’s Brady obligation does not extend to information that is not

in its possession, but rather is in the possession of the federal government, a

different governing authority.” Commonwealth v. Roney, 79 A.3d 595, 610

(Pa. 2013); see also Commonwealth v. Simpson, 66 A.3d 253, 267 (Pa.

2013) (“While the prosecution is responsible for ensuring the government’s

Brady responsibilities are met as regards evidence under the control of the

police, [ ] we have not held Commonwealth prosecutors responsible under

Brady for information held by federal authorities . . .”).

      Further, with respect to materiality, “the mere possibility that an item

of undisclosed information might have helped the defense, or might have

affected the outcome of the trial, does not establish materiality in the

constitutional sense.” Commonwealth v. Miller, 987 A.2d 638, 655 (Pa.

2009) (citation omitted).

      After careful review, we conclude that the trial court did not err in

denying Appellant’s motion for mistrial based upon a purported Brady

violation. Appellant was required – but failed – to prove the existence of a


                                     -8-
J-S45043-20



statement from Cartwright. See Miller, supra at 655 (“the mere possibility

that an item of undisclosed information might have helped the defense . . .

does not establish materiality in the constitutional sense”) (emphasis in

original). Without such specificity, it is not possible to determine whether the

statement is relevant and material, and whether the Commonwealth

possesses the material. Moreover, the trial court concluded, and Appellant

agrees, that the purported evidence is not within the possession or control of

the Commonwealth. Our case law provides that the Commonwealth’s Brady

obligation does not extend to information possessed by federal authorities.

See Roney, 79 A.3d at 610; Simpson, 66 A.3d at 267. Thus, Appellant is

not entitled to relief on this issue.

      In his second issue, Appellant challenges the discretionary aspects of

his sentence. We note that “[t]he right to appellate review of the discretionary

aspects of a sentence is not absolute.” Commonwealth v. Zirkle, 107 A.3d

127, 132 (Pa. Super. 2014).        Rather, where an appellant challenges the

discretionary aspects of a sentence, the appeal should be considered a petition

for allowance of appeal. Commonwealth v. W.H.M., 932 A.2d 155, 163 (Pa.

Super. 2007).

      As we observed in Commonwealth v. Moury, 992 A.2d 162, 170 (Pa.

Super. 2010) (citing Commonwealth v. Evans, 901 A.2d 528 (Pa. Super.

2006)):

       An appellant challenging the discretionary aspects of his sentence
       must invoke this Court’s jurisdiction by satisfying a four-part test:


                                        -9-
J-S45043-20


              We conduct a four-part analysis to determine: (1)
              whether appellant has filed a timely notice of appeal,
              see Pa.R.A.P. 902 and 903; (2) whether the issue was
              properly preserved at sentencing or in a motion to
              reconsider and modify sentence, see [Pa.R.A.P.] 720;
              (3) whether appellant’s brief has a fatal defect,
              Pa.R.A.P. 2119(f); and (4) whether there is a
              substantial question that the sentence appealed from
              is not appropriate under the Sentencing Code, 42
              Pa.C.S.A. § 9781(b).

Id. at 170. Whether a particular issue constitutes a substantial question about

the appropriateness of a sentence is a question to be evaluated on a case-by-

case basis.    Commonwealth v. Kenner, 784 A.2d 808, 811 (Pa. Super.

2001).

      Here, Appellant has met the first three requirements by filing a timely

appeal, preserving the issue in a post-sentence motion, and including a

Pa.R.A.P. 2119(f) statement in his appellate brief. See Anders Brief at 24-25.

Appellant contends that his sentence is excessive because the trial court failed

to consider mitigating circumstances, which we perceive as a substantial

question. See Commonwealth v. Caldwell, 117 A.3d 763, 770 (Pa. Super.

2015) (“This Court has . . . held that an excessive sentence claim – in

conjunction with an assertion that the court failed to consider mitigating

factors – raises a substantial question.”). Because Appellant has presented a

substantial question, we proceed with our analysis.

      The sentencing court placed its reasons for Appellant’s sentence on the

record, considered all relevant factors, and had the benefit of a presentence

investigation report (PSI). N.T., 8/2/19, at 18-19; see also Moury, 992 A.2d



                                      - 10 -
J-S45043-20



at 171 (when the “sentencing court had the benefit of a [PSI], we can assume

the sentencing court ‘was aware of relevant information regarding defendant’s

character and weighed those considerations along with mitigating statutory

factors’”).   The court explicitly took into account “[a]ll of the mitigating

information that’s included in the [PSI] as well as what was presented during

the sentencing hearing.”     N.T., 8/2/19, at 19.    Moreover, in fashioning

Appellant’s standard range sentence, the court considered all evidence

presented to the jury, the PSI, the sentencing guidelines, all mitigating

factors, the effect on the community and Appellant’s rehabilitative needs. Id.

at 18-19. The court specifically emphasized its concern for the protection of

the public in light of the evidence that Appellant orchestrated a “planned and

brazen assassination.” Id. at 19. Thus, we find no abuse of discretion by the

trial court in fashioning Appellant’s sentence, and conclude Appellant is not

entitled to relief.

      In his third issue, Appellant challenges the sufficiency of the evidence.

Appellant avers that the Commonwealth failed to prove beyond a reasonable

doubt that Appellant formed an agreement with another person to shoot and

kill Parker. Appellant contends that because the evidence was insufficient to

sustain his conviction, the trial court should have granted his motion seeking

extraordinary relief in the form of an order arresting judgment of his

conviction. Anders Brief at 29.

      Our scope and standard of review of a sufficiency claim is well-settled:




                                    - 11 -
J-S45043-20


      [O]ur standard of review of sufficiency claims requires that we
      evaluate the record in the light most favorable to the verdict
      winner giving the prosecution the benefit of all reasonable
      inferences to be drawn from the evidence. Evidence will be
      deemed sufficient to support the verdict when it establishes each
      material element of the crime charged and the commission thereof
      by the accused, beyond a reasonable doubt. Nevertheless, the
      Commonwealth need not establish guilt to a mathematical
      certainty. [T]he facts and circumstances established by the
      Commonwealth need not be absolutely incompatible with the
      defendant’s innocence. Any doubt about the defendant’s guilt is
      to be resolved by the fact finder unless the evidence is so weak
      and inconclusive that, as a matter of law, no probability of fact
      can be drawn from the combined circumstances.

Commonwealth v. Franklin, 69 A.3d 719, 722 (Pa. Super. 2013) (citations

and quotation marks omitted).

      A person is guilty of conspiracy to commit a crime if with the intent of

promoting or facilitating its commission, he:

      (1) agrees with such other person or persons that they or one or
      more of them will engage in conduct which constitutes such crime
      or an attempt or solicitation to commit such crime; or

      (2) agrees to aid such other person or persons in the planning or
      commission of such crime or of an attempt or solicitation to
      commit such crime.

18 Pa.C.S.A. § 903(a). Thus, to prove conspiracy, the Commonwealth must

demonstrate that the defendant: “(1) entered an agreement to commit or aid

in an unlawful act with another person or persons, (2) with a shared criminal

intent and, (3) an overt act was done in furtherance of the conspiracy.”

Commonwealth v. Rios, 684 A.2d 1025, 1030 (Pa. 1996); see also 18

Pa.C.S.A. § 903.   Once the conspiracy is established beyond a reasonable

doubt, a conspirator can be convicted of both the conspiracy and the


                                    - 12 -
J-S45043-20


substantive offense that served as the illicit objective of the conspiracy.

Commonwealth v. Miller, 364 A.2d 886, 887 (Pa. 1976).

      Proving the existence of such an agreement is not always easy, and is

rarely proven with direct evidence. Commonwealth v. Spotz, 716 A.2d 580,

592 (Pa. 1998).     “An explicit or formal agreement to commit crimes can

seldom, if ever, be proved and it need not be, for proof of a criminal

partnership is almost invariably extracted from the circumstances that attend

its activities.”   Commonwealth v. Strantz, 195 A. 75, 80 (Pa. 1937).

Indeed, “[a] conspiracy may be proven inferentially by showing the relation,

conduct, or circumstances of the parties, and the overt acts of alleged

coconspirators are competent as proof that a criminal confederation has in

fact been formed.” Commonwealth v. Kennedy, 453 A.2d 927, 929, 930

(Pa. 1982).

      In rejecting Appellant’s sufficiency claim, the trial court stated:

      There was equally compelling evidence that [Appellant] planned
      and executed the killing of Parker with participation of co-
      conspirators. According to Scott, Daughtry said that [Appellant],
      Daughtry and a third person, presumably Dully, were “planning to
      put a hit out on [Parker].” According to Daughtry, [Appellant]
      gave Daughtry instructions on where to take Parker, and told
      Daughtry to remain in constant communication with him. The
      murder was set up on a street adjoining a fenced-in cemetery,
      which in turn, adjoined the driveway to [Appellant’s] house. There
      was a break in the fence right by [Appellant’s] property. When
      [Appellant] told Daughtry that they needed to move the car up,
      Daughtry texted Dully with [Appellant’s] request, at the same time
      Daughtry heard the shots.        Further, an individual matching
      [Appellant’s] description was seen walking away from the car at
      around the time of the incident.


                                     - 13 -
J-S45043-20


      In addition, cellphone evidence strongly corroborated the other
      evidence of the conspiracy. The cellphone of Dully, the driver,
      was found in the car after the murder, and displayed the text
      message from [Appellant] stating, “He said pull up some more,”
      corroborating Daughtry’s testimony that [Appellant] had
      complained to him that he could not see the car and wanted them
      to move.      The records from Daughtry’s cellphone showed
      numerous calls to [Appellant’s] cellphone in the minutes leading
      up to the time of the murder. In addition to the text to Dully to
      move the car, the records also showed the text to [Appellant]
      before the murder, in which Daughtry notified [Appellant] that
      they were on their way with Parker to the kill site, by texting, “we
      going to get that wet.”

      Finally, the ballistics evidence offered scientific proof that
      [Appellant] did not act alone in this case. The uncontested
      evidence conclusively showed that two distinct weapons were
      used in the shooting: a 45-caliber weapon and a .9 millimeter
      weapon. It is, of course, extremely unlikely that a single shooter
      used two different weapons to fire 25 bullets into the victim.

Trial Court Opinion, 6/25/20, at 10-12 (citations and footnote omitted).

      Viewing all of the evidence admitted at trial in the light most favorable

to the Commonwealth, we agree with the trial court that there was sufficient

evidence for the jury to find that Appellant formed an agreement with another

person to shoot and kill Parker. Thus, Appellant’s third issue lacks merit.

      Finally, our independent review reveals no other non-frivolous issues

Appellant could raise on appeal.     See Dempster, 187 A.3d at 272.           We

therefore grant Counsel’s petition to withdraw and affirm Appellant’s judgment

of sentence.

      Petition to withdraw granted. Judgment of sentence affirmed.




                                     - 14 -
J-S45043-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/10/2020




                          - 15 -